Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Janathan Solomon on 1/28/21.
The application has been amended as follows: 
1. (Currently Amended) An electrical connector interface, the electrical connector interface comprising a substrate, a first metal shell, a second metal shell, and an insert mold (I/M) component that are disposed on the substrate, 
wherein the second metal shell is in a sealed connection to the first metal shell, wherein one end of the I/M component is located in the second metal shell, wherein the other end of the I/M component penetrates through the second metal shell and is inserted into the first metal shell, and wherein the end of the I/M component that is located in the second metal shell is fixedly connected to the second metal shell, so that the I/M component is secured in an insertion direction,
wherein the I/M component comprises a first component and a second component, wherein the first component is located in the second metal shell, wherein the first component is wrapped and secured by the second metal shell, wherein a packaging adhesive layer used to package the first component is provided on a surface of the second metal shell away from the first metal shell, and wherein the second component penetrates through the second metal shell and is inserted into the first metal shell.

2. (Currently Amended) The electrical connector interface according to claim 1, wherein the first component is fixedly connected to the second component, and along a direction perpendicular to 

3. (Currently Amended) The electrical connector interface according to claim 2, wherein the first component of the I/M component is made of metal, and wherein the second component of the I/M component is made of plastic.

4. (Currently Amended) The electrical connector interface according to claim 2, wherein the packaging adhesive layer is configured to cause the second metal shell to be in a sealed connection to the first component, providing an improved sealing effect.

5. (Currently Amended) The electrical connector interface according to claim 1, wherein the second metal shell is grounded.

6. (Currently Amended) The electrical connector interface according to claim 1, wherein the first metal shell is fixedly connected to the second metal shell through welding.

7. (Currently Amended) The electrical connector interface according to claim 1, wherein the second metal shell is a shell body having two ends, wherein one of the two ends comprises an opening, wherein the other one of the two ends comprises a through hole for the second component to penetrate through, and wherein the first component abuts against a side wall of the through hole.

8. (Currently Amended) The electrical connector interface according to claim 7, wherein: 

the first metal shell and the second metal shell are arranged side by side.

9. (Currently Amended) The electrical connector interface according to claim 4, wherein the packaging adhesive layer extends outward to the outside of the second metal shell and covers a connection point between the I/M component and the substrate.

10. (Currently Amended) The electrical connector interface according to claim 1, wherein the connector interface is a Type-C interface or a USB port.

11. (Currently Amended) A mobile terminal, the mobile terminal comprising a mobile terminal body and an electrical connector interface disposed on the mobile terminal body, wherein the electrical connector interface comprises a substrate, a first metal shell, a second metal shell, and an insert mold (I/M) component that are disposed on the substrate, 
wherein the second metal shell is in a sealed connection to the first metal shell, wherein one end of the I/M component is located in the second metal shell, wherein the other end of the I/M component penetrates through the second metal shell and is inserted into the first metal shell, and wherein the end of the I/M component that is located in the second metal shell is fixedly connected to the second metal shell, so that the I/M component is secured in an insertion direction,
wherein the I/M component comprises a first component and a second component, wherein the first component is located in the second metal shell, wherein the first component is wrapped and secured by the second metal shell, wherein a packaging adhesive layer used to package the first component is provided on a surface of the second metal shell away from the first metal shell, and 

12. (Previously Presented) The mobile terminal according to claim 11, wherein the first component is fixedly connected to the second component, and along a direction perpendicular to the insertion direction, wherein a section dimension of the first component is greater than a section dimension of the second component.

13. (Previously Presented) The mobile terminal according to claim 12, wherein the first component of the I/M component is made of metal, and the second component of the I/M component is made of plastic.

14. (Previously Presented) The mobile terminal according to claim 12, wherein the packaging adhesive layer is configured to cause the second metal shell to be in a sealed connection to the first component, providing an improved sealing effect.

15. (Original) The mobile terminal according to claim 11, wherein the second metal shell is grounded.

16. (Previously Presented) The mobile terminal according to claim 11, wherein the first metal shell is fixedly connected to the second metal shell through welding.

17. (Previously Presented) The mobile terminal according to claim 11, wherein the second metal shell is a shell body having two ends, wherein one of the two ends comprises an opening, wherein the 

18. (Previously Presented) The mobile terminal according to claim 17, wherein: 
the first metal shell is a shell body having openings at two ends, and wherein the second metal shell is nested in the first metal shell; or
the first metal shell and the second metal shell are arranged side by side.

19. (Previously Presented) The mobile terminal according to claim 14, wherein the packaging adhesive layer extends outward to the outside of the second metal shell and covers a connection point between the I/M component and the substrate.

20. (Currently Amended) The mobile terminal according to claim 11, wherein the electrical connector interface is a Type-C interface or a USB port.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN D VU whose telephone number is (571)272-2016.  The examiner can normally be reached on 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







            /HIEN D VU/               Primary Examiner, Art Unit 2831                                                                                                                                                                                         /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831